DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 12/16/2020. Claims 1-21 are pending. Claim 1 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 1-12 & 14-21 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of Applicant’s amendments to base claim 1.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/03/2021 was filed after the mailing date of the Non-Final Rejection on 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.

Response to Arguments
5.	Applicant’s arguments, filed 12/16/2020, with respect to the Office’s rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 citing Inoue (JP 2005-228804) set forth in the Non-Final Rejection dated 09/16/2020, have been fully considered and are persuasive.  


Claim Rejections - 35 USC § 103
6.	Claims 1-2 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lada et al. (“Morphology control via dual solvent crystallization for high-mobility functionalized pentacenes-blend thin film transistors”, Journal of Materials Chemistry, 2011, Vol. 21, pp. 11232-11238; cited on Applicant’s IDS filed on 02/03/2021), in view of Bright et al. (US 2009/0041928 A1).
	As to independent claim 1, Lada teaches an organic semiconductor composition comprising an organic semiconductor compound (see pg. 11232 Abstract: π-conjugated small molecule 6,13 bis(triisopropylsilylethynyl pentacene (TIPS-pentacene) and Section 1. Introduction: search for high performance organic semiconductor (OSC) materials) and an insulation compound (see Section 5. Experimental on pg. 11237: polydisperse polystyrene (PS); “polystyrene” is one of the insulation compounds listed in para. [0053] of the present specification); an organic solvent A which is capable of dissolving 0.1 parts or more of the insulation compound in 100 parts of the solvent A, and an organic solvent B which is capable of dissolving less than 0.1 parts of the insulation compound in 100 parts of the solvent B (see Section 3.2 Methodology for selecting suitable solvent candidates on pgs. 11235-11236: “our approach consists of using a mixture of two solvents each of which is a better solvent of a different solid molecule”), wherein the organic semiconductor compound and the insulation compound st ¶: “Therefore, while we would expect that in an optimum solvent mixture, the main solvent dissolves the small molecule better while the second dissolves the polymer better than the small molecule…”). See also Section 4. Conclusions on pg. 11237: “A two-solvent blend processing approach is explored as a route to improved semiconductor device performance for small-molecule polymer blends. This approach combines the benefit of a relatively high boiling point solvent (mesitylene) with good acene solubility with the use of a second solvent (here anisole or 4-methylanisole) exhibiting higher polymer solubility.”
Lada fails to explicitly disclose that [1] organic solvent B has a higher boiling point than the organic solvent A; and [2] that the content mass ratio a:b of the organic solvent A and the organic solvent B is 1:8 to 8:1.
As to difference [1], Bright, in analogous art of semiconductor compositions applied by ink-jet printing techniques (see para. 0016, 0020-0021, Example 1), teaches a formulation for depositing a material on a substrate, the formulation comprising said material (e.g. blend of polymers, para. 0020) dissolved in a solvent system comprising a first solvent component having a relatively high boiling point and which exhibits a relatively low solubility with respect to the material to be deposited [corresponds to solvent B in claim 1] and a second solvent component having a relatively low boiling point and which exhibits a relatively high solubility with respect to the material to be deposited [corresponds to solvent A in claim 1] (see Bright para. 0009-0013).
Therefore, in view of the teaching of Bright, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lada by incorporating one solvent having a higher boiling point than the other solvent as taught by Bright to arrive at the claimed invention because Lada suggests morphology control derived from optimization of the solvent mixture (e.g. solubility parameter approach to selecting solvents), which allows for adaptability to a variety of coating and printing deposition techniques, and thus much lower production costs (see Lada pg. 11236, col. 2). Bright clearly teaches a formulation having a solubility relative to a material for deposition and boiling points of a first solvent in relation to a second solvent (see Bright para. 0009-0013, 0020). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed boiling points for the claimed composition with a reasonable expectation of success for improved uniformity of thickness when applying by ink-jet method onto a substrate (see Bright para. 0034), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], Bright teaches that the proportion of the first solvent component [solvent B in claim 1] is in the range of 10 to 60 volume percent and the proportion of the second solvent [solvent A in claim 1] is in the range of 40 to 90 volume percent (see Bright para. 0014-0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which satisfies the claimed molar ratio range because it has been held to be obvious to select an optimum or workable value in a known range by routine experimentation to produce the best results. See MPEP 2144.05. 
As to claim 2, modified Lada teaches the composition according to claim 1, wherein the organic semiconductor compound is a compound having an acene 
As to claim 4, modified Lada teaches and/or suggests the composition according to claim 1, but fails to explicitly disclose an insulation compound having a repeat unit of formula (1) or (2) as defined in claim 4. However, selecting a particular insulation compound is well within the purview of a skilled artisan and requires no undue experimentation. It is noted that no unexpected results or technical effects have been shown from the insulation compound structures recited in dependent claim 4.
	As to claim 7, modified Lada teaches and/or suggests the composition according to claim 1, wherein the insulation compound is a compound having a repeating unit of formula (3) as defined in claim 7 and reproduced below left (see Abstract on pg. 11232: polystyrene acts an inert binder [structure available online from Wikipedia]).
Claim 7:
    PNG
    media_image1.png
    192
    249
    media_image1.png
    Greyscale
 	Lada: 
    PNG
    media_image2.png
    215
    167
    media_image2.png
    Greyscale

	
As to claims 5-6 and 8-9, modified Lada teaches the organic semiconductor composition according to claims 4 and 7, respectively, wherein an organic solvent A that is a solvent comprising a hydrocarbon group and an organic solvent B comprising an ether group (see Section 4. Conclusions on pg. 11237: mesitylene as one solvent, anisole or 4-methylanisole as another solvent; structures below are from ChemDraw Profesional), wherein both the organic solvent A and organic B are solvents comprising 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


As to claims 10-11, Lada and Bright teach the organic semiconductor composition according to claim 1, wherein a difference in boiling points between the organic solvent A and the organic solvent B is 10°C or more [claim 10] or 130°C or less [claim 11] (see Bright para. 0013: difference in boiling points between the first and second solvent is preferably in the range of 70 to 150°C). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
	As to claims 12-15, Lada and Bright teach the organic semiconductor composition according to claim 1, but fail to explicitly disclose the chemical properties (solubility of solvents and difference in a hydrogen bonding term in a Hansen solubility parameter) recited in claims 12-15.
However, given that the composition taught by Lada and Bright comprises all of the claimed ingredients within the claimed proportions, a person having ordinary skill in the art would reasonably expect the composition of Inoue and Bright to have these solubility characteristics because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP prima facie case of obviousness has been established."
As to claims 16-17, Lada and Bright teach the organic semiconductor composition according to claim 1 as described above. Bright also teaches that the proportion of the first solvent component [solvent B in claim 1] is in the range of 10 to 60 volume percent and the proportion of the second solvent [solvent A in claim 1] is in the range of 40 to 90 volume percent (see Bright para. 0014-0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the Bright’s range which satisfy the claimed content mass ratios a:b recited in claims 16-17 because it has been held to be obvious to select an optimum or workable value in a known range by routine experimentation to produce the best results. See MPEP 2144.05.
	As to claims 18-19, Lada and Bright teach the composition according to claim 1, but fail to explicitly disclose that the content of the insulation compound based on the total amount of the organic semiconductor compound and the insulation compound is 1 to 80% by mass [claim 18] or 1 to 15% by mass [claim 19].
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the content of the insulation compound in the composition based on routine experimentation and the disclosures of Lada and Bright.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Lada and Bright teach an organic thin film obtained by using the organic semiconductor composition according to claim 1 and an organic thin film transistor having the organic thin film according to claim 20 (see Lada Title on pg. 11232: “…for high-mobility functionalized pentacene-blend thin film transistors and Fig. 1: a strong improvement in transistor performance for the dual solvent case is evident).


7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lada et al. (NPL document; full citation is above), in view of Bright et al. (US 2009/0041928 A1), further in view of Park et al. (US 2008/0142792 A1).
	As to claim 3, Lada and Bright teach the composition according to claim 2 as described above, but fail to explicitly disclose that the heteroacene structure is a compound having a thienothiophene structure.
	However, Park, in analogous art of semiconductor layers, teaches a heteroacene compound having a thienothiophene structure (see para. 0035-0037, 0057).
Therefore, in view of the teaching of Park, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition taught by Lada and Bright by incorporating the heteroacene compound taught by Park to arrive at the claimed invention because Lada suggests that examples of the semiconductor compound include acene (see Lada pg. 11237). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed heteroacene structure for the claimed composition with a reasonable expectation of success for improved solubility and processability in application to electronic devices .


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 25, 2021